Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2020 and May 6, 2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-5 and 10- are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al (US 2007/0143410)

As per claims 1 and 15 Kraft et al discloses: An electronic device comprising: a display { [0015] In general, messaging system 18 includes a user interface (not shown) that allows user 44 to display and enter messages.}; a memory 16; and a processor 12, wherein the processor 12 is configured to: identify a first region set for the electronic device; identify a second region associated with a first object output to the display; determine whether the first region is different from the second region { Figure 2 & [0029] As shown in FIG. 2, when a user enters a chat message 66, a rules engine 38 parses the message 66 to identify any chat abbreviations contained in the message 66, e.g., using a parser 70 or any other mechanism. Based on the identity of the intended recipient and any identified abbreviations, rules engine 38 checks a rules database 42 to determine if any of the abbreviations should be modified or redefined by one or more of the translation functions 50. This may be accomplished by first identifying one or more (i.e., a set of) rules that are associated with the intended recipient/identified chat abbreviation, and then applying the set of rules to the chat abbreviation. The identity of the recipient may be determined, for instance, as a person listed as a buddy, as a member of a chat group, as a member of a chat community, as a person in a specific country or geographic area, as a person using a predetermined type of hardware, etc. Thus, in response to the applicable rules, a chat message 66 may be translated to chat' message 68 for a first intended recipient, chat'' message 68 for a second intended recipient, and chat''' message 70 for a third intended recipient.}; when the second region is different from the first region, identify a first meaning of which a second object output to the display is used in the first region and a [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}, 

With respect to claims 1, 10 and 15, Kraft et al is silent as to:  providing a notification through the display.  Regarding claims 1, 10 and 15:  Official notice is taken of the fact that providing a notification through the display is notoriously old and well in the electronic device art.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Kraft with a notification through a display as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with a notification through a display so as to alert the user of difference in meanings.

As per claim 2 Kraft et al depicts in figure 1 and discloses: The electronic device of claim 1, wherein the memory 16 stores information about at least one object having a different meaning for each region. 

As per claim 3 Kraft et al depicts in figure 1 and discloses: The electronic device of claim 2, wherein the processor 12 includes: as at least part of the identifying of the first meaning and the second meaning, identifying the information stored in the memory 16. { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 4 Kraft et al discloses: The electronic device of claim 1, wherein, as at least part of the identifying of the first region, the processor 12 identifies the first region based on at least one of configuration information of the electronic device and profile information about a user of the electronic device. { [0022] When a chat input 48 is received from a sender, the sending user's locale would be determined by the language determiner 32, e.g. by checking a preset language code for both the sender and recipient of the chat input 48. }

As per claim 5 Kraft et al discloses: The electronic device of claim 1, wherein, as at least part of the identifying of the second region, when the first object includes identification information of a counterpart, the processor 12 identifies the second region, using the identification information. { [0022] When a chat input 48 is received from a sender, the sending user's locale would be determined by the language determiner 32, e.g. by checking a preset language code for both the sender and recipient of the chat input 48. }

As per claim 11 Kraft et al discloses: The electronic device of claim 1, wherein the processor 12 changes the second object to a third object indicating usage restriction of the second object or transparently processes the second object. { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 12 Kraft et al discloses: The electronic device of claim 1, wherein the processor 12 ignores a touch input to the second object.  {Note: the processor of Kraft is able to ignore a touch input because the function is absent from the electronic device of Kraft et al}

As per claim 13 Kraft et al discloses: The electronic device of claim 1, wherein the processor 12 changes the second object to a third object having the second meaning.  { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 14 Kraft et al discloses: The electronic device of claim 1, further comprising: a communication circuit configured to communicate with an external electronic device of the second region, wherein, when receiving a user input to transmit the second object to the external electronic device through the communication circuit, the processor 12 changes the second object to a third object having the second meaning and transmits the third object to the external electronic device. { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is the claimed invention reciting a processor analyzes the image, recognizes a face, facial feature or voice of the counterpart based on the analyzed information, identifies the counterpart through the recognized information, and identifies the region, using profile information of the identified counterpart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd